JOHN B. CROUSE v. TAMARA S. COX
                   (AC 38462)
                   Sheldon, Beach and Harper, Js.
     Submitted on briefs May 23—officially released July 4, 2017

                        Procedural History

   Action to recover damages for fraud, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Stamford-Norwalk, where the court, Hon. Tag-
gart D. Adams, judge trial referee, granted the
defendant’s motion to dismiss and rendered judgment
thereon; subsequently, the court denied the plaintiff’s
motion to reargue, and the plaintiff appealed to this
court. Vacated; further proceedings.
  John B. Crouse, self-represented, the appellant
(plaintiff) filed a brief.
                       Opinion

  PER CURIAM. The judgment of dismissal is vacated.
The case is remanded for further proceedings, without
prejudice to the filing of a motion for summary
judgment.